                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

    UNITED STATES OF AMERICA                       )
                                                   )      NO. 3:18-cr-00186
    v.                                             )
                                                   )      JUDGE CAMPBELL
    JOEY FAUGHT                                    )

                                  MEMORANDUM AND ORDER

                                      I.     INTRODUCTION

           Pending before the Court is Defendant’s Motion to Suppress Evidence. (Doc. No. 22). The

Government responded to the motion. (Doc. No. 27). On December 10, 2020, the Court held a

hearing on the motion. (Doc. No. 53; Hearing Trans, Doc. No. 67). The parties then filed post-

hearing briefs. (Doc. Nos. 70, 71, 74).

                                           II.     FACTS1

           The evening of January 9, 2018, Sergeant Matthew Boguskie was remotely monitoring

video surveillance of the James Cayce Homes. He observed two individuals, one of whom was

later determined to be Joey Faught, “go to the side of a building” as if “trying to get out of main

view of anybody that was out and about.” (Boguskie, Doc. No. 67 at PageID# 293). He observed

them meet briefly by the side of the building and engage in “some sort of hand transaction” that

did not appear to be a handshake. (Id.). The individuals then separated and headed in opposite

directions – one person on a bicycle, the other on foot. (Id.).

           That evening, while Sgt. Boguskie was observing surveillance footage of the area, Officers

Wolterbeek and Mackey were patrolling the area on foot. (Id., PageID# 294, 344-45). Sgt.



1
       The facts are primarily drawn from the testimony and evidence presented during the hearing held
on December 10, 2020. (Hearing Trans., Doc. No. 67).




         Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 1 of 11 PageID #: 464
Boguskie was their direct supervisor. (Id.). After observing Defendant in the surveillance video,

Boguskie notified Wolterbeek over the radio that he thought he might have just seen a drug

transaction, gave him a description of the individual, and directed them to catch up to the individual

on foot and “make contact.” (Id. at PageID# 293).

        Boguskie followed the Defendant via the cameras in the area, except for a brief time when

he was not in view of any camera. (Id. at PageID# 297-98). Sgt. Boguskie testified that he was

certain the person the officers eventually stopped was the same individual he followed on camera

from the courtyard. (Id.). Officers Wolterbeek and Mackey signaled to a third officer, Officer

Barfield, who was in the Defendant’s line of travel, that he should “stop him.” (Id. at PageID#

351). Barfield approached Defendant and spoke with him for about 30 seconds before Wolterbeek

and Mackey arrived.2 Officer Wolterbeek testified that as he approached, he observed Officer

Barfield talking to the Defendant and that the Defendant appeared agitated and was turning his

body slightly away from Barfield, a move Wolterbeek described as “blading.” (Id. at PageID# 351,

355, 397).

        Officer Wolterbeek testified that he felt the need to conduct an immediate pat-down

because Defendant was suspected of having engaged in a drug transaction and based on his training

and experience, was likely to have a weapon. He stated,

             [Based on] my training and experience, when a narcotic transaction takes
             place, that is a high-risk transaction that it taking place between two
             individuals that may or may not know each other, and then during those
             transactions it is very common for one, if not both, parties to be armed with
             a weapon. And since my supervisor, Sergeant Boguskie, told me he had just
             observed a narcotic transaction, I believed that individual to be armed.

(Doc. No. 67 at PageID# 355). He added that his observation of Defendant being agitated and


2
        Defendant was recording video with his cell phone. (Def. Ex. 1). On the video Officer Barfield can
be heard calling out to Defendant at 02:12 and approaching at 2:23. Wolterbeek arrives at approximately
02:50.

                                                        2

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 2 of 11 PageID #: 465
blading away from Officer Barfield heightened his suspicion that the Defendant was armed. (Id.

at PageID# 356). He explained that blading – shifting or turning to the side with the weapon

slightly away – is something they are taught at the police academy may be indicative of a weapon.

(Id. at PageID# 354, 372).

       Officer Wolterbeek conducted a pat-down and felt a gun near Defendant’s groin. (PageID#

352). He asked Defendant what it was, and Defendant said it was his gun. (Id.). After determining

that Defendant was a convicted felon, the officers conducted a more thorough search of

Defendant’s person and did not find any controlled substances.

                                        III.   ANALYSIS

       The Government argues that the officers were justified in conducting a brief investigatory

Terry stop of the Defendant based on a reasonable suspicion that he had engaged in a narcotics

transaction and that the pat-down to check for weapons was justified based on a reasonable

suspicion that Defendant was armed. Defendant argues the evidence is insufficient to support a

reasonable suspicion that Defendant was engaged in criminal activity or that he was armed.

Defendant seeks suppression of the gun and the “gun questionnaire” as fruit of an unconstitutional

search and seizure.

A. The Terry Stop

       The Sixth Circuit has explained that there are three type of permissible encounters between

the police and citizens: “(1) the consensual encounter, which may be initiated without any

objective level of suspicion; (2) the investigative detention, which, if nonconsensual, must be

supported by a reasonable, articulable suspicion of criminal activity; and (3) the arrest, valid only

if supported by probable cause.” United States v. Gross, 662 F.3d 393, 399 (6th Cir. 2011).

       With regard to an investigation detention, or Terry stop (based on Terry v. Ohio, 392 U.S.



                                                     3

   Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 3 of 11 PageID #: 466
1, 21, (1968)), officers “may briefly detain a person for investigative purposes so long as it is

‘reasonable.’ ” United States v. Young, 707 F.3d 598, 603 (6th Cir. 2012). The Sixth Circuit applies

a two-part analysis in determining whether a Terry stop is reasonable: first, the court asks whether

there was reasonable suspicion to initiate the stop; and second, whether the stop was reasonable in

scope. Id. In considering the first question, the court determines “‘whether there was a proper basis

for the stop, which is judged by examining whether the law enforcement officials were aware of

specific and articulable facts which gave rise to reasonable suspicion’ of criminal activity.” Id.

(quoting United States v. Davis, 430 F.3d 345, 354 (6th Cir. 2005)). The officer “must have a

‘particularized and objective basis for suspecting the particular person stopped of criminal

activity.’” Id. (quoting United States v. Caruthers, 458 F.3d 459, 464 (6th Cir. 2006)). The Court

looks to the “totality of the circumstances when the Terry stop commenced” in making that

assessment. Id. The Court “must give due weight to the officers’ factual inferences in deference to

their specialized training, which allows them to make deductions that ‘might well elude an

untrained person.’” United States v. Johnson, 428 F. App’x 616, 620 (citing United States v.

Luqman, 522 F.3d 613, 616 (6th Cir.2008)).

       Sgt. Boguskie testified that he believed Defendant may have engaged in a narcotics

transaction based on the following evidence: (1) the location in a high crime area; (2) Defendant

and the other individual moved to the side of a building potentially to remove themselves from

open view; (3) their meeting was very brief; (4) they had an interaction that involved a meeting of

hands but was not a handshake; and (5) they quickly separated and left in opposite directions.

(Doc. No. 67 at 293). Sgt. Boguskie acknowledged that he could not see what, if anything, was

passed between the Defendant and the other individual, but that based on his experience he

believed they had likely engaged in a drug transaction.



                                                     4

   Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 4 of 11 PageID #: 467
        The Court notes that Sgt. Boguskie’s experience is significant. At the hearing, he described

his ten-year career as a Metro Nashville police officer, which included approximately five years

involving controlled purchases of narcotics. He estimated that he had participated in or observed

“somewhere in the range of 500 undercover purchases or controlled buy operations” prior to the

events of January 9, 2018. (Id. at PageID# 289). The Court found him to be an exceedingly credible

and informative witness. Based on his testimony, the Court concludes that the factors articulated

by Sgt. Boguskie are sufficient to justify a Terry stop.

        Defendant argues that the activity Sgt. Boguskie observed is individually and collectively

consistent with innocent activity. The hand transaction that was not a handshake could have been

some other form of hand greeting such as a fist-bump.3 They could have walked to the side of the

building because that is where the other individual left his bicycle, fist-bumped goodbye, and went

their separate ways.

        However, an innocent explanation for the conduct does not foreclose the finding that the

officers had reasonable suspicion to justify a Terry stop. See e.g., United States v. Arvizu, 534 U.S.

266, 277 (2002) (“[A] determination that reasonable suspicion exists … need not rule out the

possibility of innocent conduct.”). Moreover, neither the officer nor the Court consider the

circumstances in isolation. Rather, the court must consider whether the totality of the

circumstances give rise to reasonable suspicion. See e.g., Johnson, 428 F. App’x at 620 (“Even

though a defendant might advance an innocent explanation for actions that the officers believed

gave rise to ‘reasonable suspicion,’ we need not adopt the explanation; ‘the question is whether,


3
         Defendant refers to this hand greeting, which he describes as “two fists that touch each other then
separate,” as a “fist pump.” (See Doc. No. 70 at 8, 15, 16, 17; Doc. No. 74 at 2, 4, 5). The Court believes
that the correct term for the gesture described is “fist bump.” According to the online Merriam-Webster
dictionary, a “fist pump” is “a celebratory gesture in which the fist is raised in front of the body and then
quickly and vigorously drawn back; and a “fist bump” is “a gesture in which two people bump their fists
together (as in greeting or celebration).” See merriam-webster.com (Mar. 5, 2021).

                                                         5

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 5 of 11 PageID #: 468
when looking at the facts in total, the officers had reason to believe that criminal activity was

afoot.’”); Arvizu, 534 U.S. 266, 274 (2002); United States v. Sokolow, 490 U.S. 1, 9 (1989) (“Any

one of these factors is not by itself proof of any illegal conduct and is quite consistent with innocent

travel … [b]ut … taken together they amount to reasonable suspicion.”). In addition, the Court

must give “due weight to the officers’ factual inferences.” When done so here, the Court must

conclude that the specific facts, when considered in totality, give rise to a reasonable suspicion of

criminal activity that justified an investigatory stop.

       In addition, to the extent Defendant claims the information conveyed from Sgt. Boguskie

to Officer Wolterbeek was insufficient to warrant a stop, the Court rejects this contention. Sgt.

Boguskie testified that he was “confident in the fact that he believed a drug transaction just

occurred.” (Doc. No. 67 at PageID# 321). If he had been in the field, Sgt. Boguskie would have

been justified in conducting a Terry stop himself. His testimony indicates that he directed the

officers in the field to investigate. (Id.). While the Court does not know the precise words Sgt.

Boguskie used to convey this directive, Officer Wolterbeek received the intended message and

proceeded to investigate. The Court finds it was reasonable for him to initiate an investigatory stop

based on Sgt. Boguskie’s description and directive.

B. Reasonable Belief Defendant Was Armed

       The Court then must consider whether the officers were justified in conducting a “pat-

down.” “When an individual is subject to a lawful investigative detention, an officer may conduct

a limited frisk or pat-down of that person for weapons if the office has a reasonable suspicion of

criminal activity and a reasonable belief that the suspect is armed and dangerous.” United States

v. Akinyemi, 101 F. App’x 109, 111 (6th Cir. 2004). Officers who stop a person who is “reasonably

suspected of carrying drugs” are “entitled to rely on their experience and training in concluding



                                                          6

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 6 of 11 PageID #: 469
that weapons are frequently used in drug transactions,” and use reasonable measures to protect

their safety. United States v. Heath, 259 F.3d 522, 530 (6th Cir. 2001). The Sixth Circuit has

regularly affirmed protective pat-downs for weapons where an officer reasonably suspects drug

activity. See e.g., Akinyemi, 101 F. App’x at 111; United States v. Carter, 558 F. App’x 606, 612

(6th Cir. 2014) (“officers could reasonably rely on the well-known fact that drug-trafficking often

involves the use of weapons, creating the necessary nexus between drug transactions and weapons

searches”); United States v. Young, 277 F. App’x 587, 589 (6th Cir. 2008) (holding that a pat-

down was reasonable when officers reasonably suspected the suspect of carrying drugs); United

States v. Hardin, 248 F.3d 489, 499 (6th Cir. 2001) (“This Court has held many times that guns

are ‘tools of the trade’ in drug transactions.”).

        In this case, Officer Wolterbeek performed a pat-down as soon as he encountered the

Defendant. He testified that, based on the information he received from Sgt. Boguskie, he believed

the Defendant had just consummated a drug transaction. He conducted a pat-down because, based

on his training and experience, it is very common for individuals engaged in drug transactions to

be armed with a weapon. (Doc. No. 67 at PageID# 354). In addition, Officer Wolterbeek stated

that as he approached the Defendant he observed that the Defendant “very agitated” and “blading

away” from Officer Barfield. Wolterbeek stated that these additional factors contributed to his

suspicion that Defendant was armed. (Doc. No. 67 at PageID# 354). He explained that, based on

his police training and experience, blading is often an attempt to conceal a weapon.4 (Id.).

        At the hearing, Sgt. Boguskie testified that he expected the officers in the field would

conduct a pat-down when they stopped the suspect to investigate. He stated,

           So in this instance, based on my time in the Crime Suppression Unit and Gang

4
        Sgt. Boguskie testified that in officer training they learn that a blading stance can be indicative of
someone who is carrying a firearm. (Doc. No. 67 at PageID# 323). He stated that, from the camera angle
he was looking at, he did not observe Defendant blading. (Id.).

                                                          7

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 7 of 11 PageID #: 470
           Unit, I was confident in the fact that I believed a drug transaction just
           occurred. So that’s why I told my officers to investigate and why I say I would
           expect somebody who was investigating this to conduct a pat-down. That’s
           based on what I know.

           Now, I’m not sitting here saying that every trainee that some out of the police
           academy will have that same level of knowledge, but based on this instance,
           yes, absolutely, that is what I would expect.

                   …

           I didn’t flat out tell them [to do a pat-down] because I felt like I didn’t have
           to.

(Doc. No. 67 at PageID# 321).

        Defendant contends that Officer Wolterbeek lied about the basis for the stop and the pat-

down and that his testimony should be completely disregarded as not credible. (Doc. No. 70 at 16,

18; Doc. No. 74 at 5). Defendant points to several alleged inconsistencies between Officer

Wolterbeek’s statements at the preliminary hearing, in the arrest affidavit, and at the suppression

hearing.

        At the state preliminary hearing, Officer Wolterbeek testified that he conducted a pat-down

for weapons because he believed the suspect was armed and dangerous based solely on the

information received from his supervisor that Defendant had just engaged in a narcotic

transaction.5 (Prelim. Hearing Trans., Doc. No. 70-1 at 6-10). Although he also stated that

Defendant squared off toward the officers and was agitated, he did not indicate that these additional

factors contributed to his suspicion that Defendant was armed. (Id.). Defendant argues that this is

at odds with Officer Wolterbeek’s testimony at the suppression hearing where he states that he

believed Defendant was armed because of his suspected involvement in a drug transaction and that



5
        An audio recording of the Preliminary Hearing was filed with the Court. Defendant filed an
unofficial transcript of the preliminary hearing with the supplemental brief. (Doc. No. 70-1). For ease of
reference, the Court cites to the transcript.

                                                        8

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 8 of 11 PageID #: 471
Defendant’s agitation and blading heighted this belief.

         Defendant also identifies the following alleged inaccuracies in the arrest affidavit. (Arrest

Affidavit, Doc. No. 70-2). First, he contends that although the affidavit states that officers never

lost sight of the suspect on camera, in fact, Boguskie testified that there was a “brief second” where

Defendant was not on camera. (See Doc. No. 70-1 at 2; Doc. No. 67 at PageID# 298). Second, the

affidavit states that an officer “observed a hand to hand take place,” when Sgt. Boguskie’s

testimony was that he “thought” he “might” have seen a drug transaction. (See Doc. No. 67 at

PageID# 314). Third, in the affidavit Wolterbeek states that he conducted a protective search for

weapons due to the fact that Defendant “was making assertive movements toward his waistband

and blading away from officers,” when he testified in the state hearing that the protective search

because Defendant was suspected of engaging in a drug transaction and was therefore presumed

to be armed. (Doc. No. 70-1 at 6, 10).

         None of these inconsistencies is cause to wholly discredit Officer Wolterbeek’s testimony.

There is no indication that Wolterbeek knew that Sgt. Boguskie lost sight of the Defendant on the

camera for a brief second or that this slight inaccuracy was material. With regard to the certitude

of Sgt. Boguskie’s directive to the officers on the ground, neither of the officers recalled the exact

words used to convey the information about the suspected drug transaction and a description of

the suspect. However, the testimony was clear that Sgt. Boguskie believed he had observed a drug

transaction and that he directed the officers on the ground to catch up to the suspect and investigate.

It was reasonable for the officers on the scene to follow his directive and rely on the information

given.

         As to the variations in testimony from the preliminary hearing in January 2018 to the

suppression hearing in December 2020, slight differences are undoubtedly attributable to the



                                                      9

    Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 9 of 11 PageID #: 472
almost three-year passage of time. The Court finds it unsurprising that the testimony at the

suppression hearing, where the entire focus was on the justification for the stop and pat-down,

elucidated more explanation and detail than that of the preliminary hearing. Moreover, Officer

Wolterbeek’s description of the underlying facts has not changed. An objective consideration of

those facts indicates that the officer reasonably believed the Defendant was armed.

       Defendant also contends that the video testimony contradicts Officer Wolterbeeks

testimony that he was agitated and blading away from Officer Barfield. Contrary to Defendant’s

assertion, the video does not clearly refute what the Court finds to be credible testimony. Given

the camera angle, which appears to be held at waist level directed upward toward Defendant’s

head and shoulders, and that the camera at times pans away, the Court cannot conclude that Officer

Wolterbeek’s perception that Defendant was blading away from Officer Barfield was

unreasonable. Nor does the video clearly contradict Officer Wolterbeek’s statement that the

Defendant appeared agitated.

       Moreover, Officer Wolterbeek did believe Defendant was armed solely based on his

perceived agitation and blading; Defendant was suspected of having engaged in a drug transaction

and was in a high crime area. Even discounting the additional factors, the reasonable suspicion of

drug transaction is itself sufficient to justify a brief pat-down for weapons. See Young, 277 F.

App’x at 589; Akinyemi, 101 F. App’x at 111. In addition, the Court considers Officer

Wolterbeek’s two and a half years of experience as a police officer and specialized training in

counter-narcotics enforcement, which led him to conclude there was a reasonable suspicion that

Defendant may have been armed.

       On this record, the Court finds the officer had reasonable suspicion that Defendant was

armed that justified a pat-down search.



                                                   10

   Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 10 of 11 PageID #: 473
                                    IV.    CONCLUSION

       For the reasons stated above, the Court concludes that the officers’ testimony establishes

that they had reasonable suspicion that Defendant was engaged in a drug transaction, reasonably

inferred that he was armed, and were entitled to conduct a pat-down to check for weapons.

Accordingly, Defendant’s Motion to Suppress (Doc. No. 22) is DENIED.

       It is so ORDERED.



                                                   _______________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                  11

   Case 3:18-cr-00186 Document 75 Filed 03/05/21 Page 11 of 11 PageID #: 474
